DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 17191782, filed 3/4/2021, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19 of U.S. Patent No. 11335260 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 17 are broader than claims 1, 19 of U.S. Patent No. 11335260.
 17735204  Instant Application
US PAT 11335260
1. An organic light emitting diode display, comprising: 
a substrate; 
a pixel disposed on the substrate; 
a scan line; 
a data line; 
a driving voltage line; and 
an initialization voltage line, 
wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, 
wherein the pixel comprises: 
an organic light emitting element; 
a first switching transistor connected to the scan line; 
a driving transistor that applies a current to the organic light emitting element; and 
a compensation transistor that compensates an operation of the driving transistor,
wherein the driving transistor comprises: 

an overlapping layer; and 
a semiconductor layer comprising a channel, 
wherein the compensation transistor comprises: 
a semiconductor layer comprising a channel; 
a first gate electrode disposed on the semiconductor layer of the compensation transistor; and 
a second gate electrode disposed under the semiconductor layer of the compensation transistor, 
wherein the overlapping layer of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate and wherein the overlapping layer of the driving transistor receives a driving voltage that flows to the driving voltage line.

1. An organic light emitting diode display, comprising: 
a substrate; 
a pixel disposed on the substrate; 
a scan line; 
a data line; 
a driving voltage line; and 
an initialization voltage line, wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, 

wherein the pixel comprises: an organic light emitting element; 
a first switching transistor connected to the scan line; 
a driving transistor that applies a current to the organic light emitting element; and 
a compensation transistor that compensates an operation of the driving transistor,
 wherein the driving transistor comprises: 

a bottom electrode; and 
a semiconductor layer comprising a channel, 
wherein the compensation transistor comprises: 
a semiconductor layer comprising a channel; 
a first gate electrode disposed on the semiconductor layer of the compensation transistor; and 
a second gate electrode disposed under the semiconductor layer of the compensation transistor, 
wherein the bottom electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate.


17. An organic light emitting diode display, comprising: 
a substrate; 
a pixel disposed on the substrate; 
a scan line; 
a data line; 
a driving voltage line; and 
an initialization voltage line, 
wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, 
wherein the pixel comprises: 
an organic light emitting element; 
a first switching transistor connected to the scan line; 
a driving transistor that applies a current to the organic light emitting element; and 
a compensation transistor that compensates an operation of the driving transistor, 
wherein the driving transistor comprises: 
an overlapping layer; 
a semiconductor layer comprising a channel; and 
a top gate electrode disposed on the semiconductor layer of the driving transistor; 
wherein the compensation transistor comprises: 
a semiconductor layer comprising a channel; 
a top electrode disposed on the semiconductor layer of the compensation transistor; and 
a second gate electrode disposed under the semiconductor layer of the compensation transistor, 
wherein the overlapping layer of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate, and 
wherein the overlapping layer of the driving transistor receives a driving voltage that flows to the driving voltage line.

19. An organic light emitting diode display, comprising: 
a substrate; 
a pixel disposed on the substrate; 
a scan line; 
a data line; 
a driving voltage line; and an initialization voltage line, 
wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel, 
wherein the pixel comprises: 
an organic light emitting element; 
a first switching transistor connected to the scan line; a driving transistor that applies a current to the organic light emitting element; and 
a compensation transistor that compensates an operation of the driving transistor, 
wherein the driving transistor comprises: a bottom electrode; 
a semiconductor layer comprising a channel; and 
a top gate electrode disposed on the semiconductor layer of the driving transistor; 


wherein the compensation transistor comprises: 
a semiconductor layer comprising a channel; 
a top electrode disposed on the semiconductor layer of the compensation transistor; and 
a second gate electrode disposed under the semiconductor layer of the compensation transistor, 
wherein the bottom electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210183981 discloses driving transistor structure on Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693